Case 0:20-cv-62372-DMM Document 27 Entered on FLSD Docket 03/29/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                       CASE NO.: 20-62372-CIV-MIDDLEBROOKS/Otazo-Reyes

  DAVID BRYSON COX,

         Petitioner,
  v.

  UNITED STATES,

        Respondent.
  _________________________________________/

                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE comes before the Court on Magistrate Judge Alicia Otazo-Reyes’s Report

  recommending denial of pro se litigant David Bryson Cox’s Motion for Leave to Proceed In Forma

  Pauperis and recommending dismissal of Mr. Cox’s complaint (DE 1) as frivolous pursuant to 28

  U.S.C. § 1915(e)(2). (DE 19). Following issuance of the initial Report and Recommendation, Mr.

  Cox again filed a Motion for Leave to Proceed in Forma Pauperis. (DE 21). Magistrate Judge

  Otazo-Reyes issued a Supplemental Report and Recommendation concluding that nothing in the

  successive IFP motion warrants a different outcome. (DE 22).

         Mr. Cox filed objections on March 8, 2021 (DE 25), and a “Motion to Correct Typos” on

  March 17, 2021 (DE 26). In his objections, Mr. Cox states that the clerk of court erroneously

  construed his complaint as being brought pursuant to 42 U.S.C. § 1983. He says he is seeking

  arbitration of his claim that as a co-trustee with the U.S. Government he and his family members

  are entitled to $100,000,000 among other sums. (DE 25).

         I have conducted a de novo review of the record, including Mr. Cox’s complaint, the

  Magistrate Judge’s two Reports, and Mr. Cox’s objections and other filings, and I agree that the

  claims are without arguable merit either in law or in fact. Continued filing of this sort will result
Case 0:20-cv-62372-DMM Document 27 Entered on FLSD Docket 03/29/2021 Page 2 of 2




  in sanctions, including restrictions on Mr. Cox’s ability to submit pro se filings in the future. See

  Procup v. Strickland, 792 F. 2d 1069, 1071-73 (11th Cir. 1986).

         Based upon the foregoing, it is ORDERED AND ADJUDGED that:

     (1) Plaintiff’s Objections to the Magistrate Judge’s Report(s) (DE 25) are OVERRULED.

     (2) Magistrate Judge Otazo-Reyes’s Reports (DE 19 and DE 22) are ADOPTED.

     (3) Plaintiff’s Motions for Leave to Proceed In Forma Pauperis (DE 6 and DE 21) are

         DENIED.

     (4) Plaintiff’s Complaint (DE 1) is DISMISSED WITH PREJUDICE as frivolous pursuant

         to 28 U.S.C. § 1915.

     (5) The Clerk of Court shall CLOSE THIS CASE.

     (6) All pending motions are DENIED AS MOOT.

     SIGNED in Chambers in West Palm Beach, Florida, this 29th day of March, 2020.




                                                                Donald M. Middlebrooks
                                                                United States District Judge


  Copies to: Magistrate Judge Otazo-Reyes;

              David Bryson Cox
              665404
              Hardee Correctional Institution
              Inmate Mail/Parcels
              6901 State Road 62
              Bowling Green, FL 33834
              PRO SE




                                                   2
